Citation Nr: 0732162	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-43 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for allergies.

2.  Entitlement to service connection for asbestosis, claimed 
as a spot on lungs and bronchitis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 14, 1949 to 
June 3, 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In September 2007, the veteran failed to appear for a 
scheduled video conference hearing before a Veterans Law 
Judge at the RO.  The veteran has neither given good cause 
for failure to appear nor asked that the hearing be 
rescheduled; therefore, the hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704 (2006).  

The issue of service connection for a respiratory disorder is 
REMANDED to the Agency of Original Jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.


FINDING OF FACT

There is no competent medical evidence of a chronic allergy 
disorder.


CONCLUSION OF LAW

Claimed allergies was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below regarding the issue addressed in this 
decision.  See VAOPGCPREC 7-2004.  VA notice and duty to 
assist letters dated in January 2003 and June 2007 satisfied 
VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as it informed the appellant of what evidence was 
needed to establish service connection, of what VA would do 
or had done, and what evidence he should provide, asked the 
veteran to send in information describing additional evidence 
or the evidence itself, and informed the appellant that it 
was his responsibility to help VA obtain evidence maintained 
by state or local governmental authorities and medical, 
employment or other non-government records necessary to 
support his claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In a June 
2007 letter, the appellant was provided with notice of the 
type of evidence necessary to establish an initial disability 
rating or an effective date, if service connection was 
granted on appeal.  Since service connection is being denied, 
no disability rating or effective date will be assigned, so 
the Board finds that there can be no possibility of any 
prejudice to the claimant under the holding in Dingess, 
supra.  The appellant has not alleged any prejudice with 
respect to the timing of the notification, nor has any been 
shown.

The Board finds that the evidence of record -service 
personnel and medical records, VA and private treatment 
records, and lay statements-- is adequate for determining 
whether the criteria for service connection for the veteran's 
claim have been met.  VA obtained the veteran's service 
discharge records from the U.S. Air Force.  Further, VA 
treatment records and records from M.A. McDaniel, M.D., and 
J. McAtee, M.D., are contained in the claims file.  For 
reasons that will be further explained in the "analysis" 
section, the Board finds that there is no evidence of a 
current diagnosis of a chronic allergy disorder in service.  
Thus, a VA examination, pursuant to 38 U.S.C.A. § 5103A(d)(2) 
and 38 C.F.R. § 3.159(c)(4)(i), is unnecessary prior to final 
adjudication of this claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Given the above, the Board finds that VA has obtained, or 
made reasonable efforts to obtain, all evidence which might 
be relevant to the issue on appeal and that VA has satisfied, 
to the extent possible, the duty to assist.  It follows that 
the appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim for 
service connection.  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1131 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases to a degree 
of 10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b) (2007).  

The veteran contends that his allergies were incurred during 
active service.  Treatment records from the Sheppard Air 
Force Base Hospital show that the veteran was treated for 
acute nasopharyngitis, which was cleared up prior to 
discharge.  There is no diagnosis or any other medical 
evidence of a chronic allergy condition shown in service.  
His Certificate for Disability for Discharge also fails to 
show any evidence of allergies.

Post-service medical records include VA outpatient treatment 
records, between December 2002 and June 2005, and private 
treatment records from Dr. McAtee, between 1994 and 1995 and 
Dr. McDaniel, between 1994 and 2002.  A close review of these 
records shows that the veteran complained of sinus problems 
and allergies.  He was diagnosed with environmental allergies 
in December 2002.  However, there is no medical evidence or 
diagnosis of a chronic allergy disorder.  

Thus, without evidence of a current diagnosis for a chronic 
allergy disorder, the Board determines that a VA examination 
is unnecessary prior to final adjudication of the veteran's 
claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon, 20 Vet. App. at 79.  Based on the 
above evidence, the Board finds that, in the absence of 
competent medical evidence of a diagnosed chronic allergy 
disorder, the veteran's service connection claim for 
allergies must be denied.  

Finally, the appellant and his representative may believe 
that there was a causal relationship between the veteran's 
service and his allergies.  However, the Board notes that 
there is no indication that they possess the requisite 
knowledge, skill, experience, training, or education to 
qualify as a medical expert for their statements to be 
considered competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay persons are not considered competent to 
offer medical opinions regarding causation or diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the veteran's claimed disorder; it 
follows that, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for allergies is denied.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2007).  

The duty to assist includes obtaining service medical 
records, treatment records and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).

In June 2003, the RO denied the veteran's claim for service 
connection for a respiratory disorder, including exposure to 
asbestos and chronic obstructive pulmonary disease, because 
the RO found the veteran's conditions were pre-existing and 
determined that aggravation due to service was not shown.  

The Board observes that, in February 2003, the AOJ requested 
and received the veteran's service medical records regarding 
asbestos exposure and the conditions of his discharge.  
However, it appears that not all service medical records are 
contained in the claims file, including all of the enlistment 
medical examination, such records should be obtained on 
remand.  Further, the AOJ should ask the veteran to identify 
all health care providers that have treated him for a 
respiratory disorder, in particular, any treatment that he 
may have received prior to enlistment.  

Service medical records show that in May 1949 the veteran 
underwent an X-ray examination where small nodules where 
found in his lungs.  As a result, he was diagnosed with 
chronic bilateral pulmonary tuberculosis, inactive.  A May 
1949 Medical Board, determined that the veteran's condition 
pre-existed service and was not aggravated thereof.  

After discharge from service, the veteran worked as an 
electrician where he may have had exposure to asbestos.  
Post-service treatment records contain an October 1994 
statement from Dr. McAtee to Dr. McDaniel indicating that the 
veteran's X-rays were those of scarification, not on the 
basis of asbestos, but on the basis of granulomatous disease 
due to old history.  In contrast, another October 1995 
statement to Dr. McDaniel, stated that the veteran's X-rays 
showed some diffuse nodularity consistent with asbestos 
exposure.  A February 2003 radiology report from the Biloxi 
VA Medical Center (VAMC) reveals that the multiple small 
granulomata in both lungs could be due to previous 
histoplasmosis or military tuberculosis.  Finally, at the 
February 2003 VA respiratory examination, the veteran's chest 
X-ray was negative for lung asbestosis, but multiple spots of 
granuloma were noted bilaterally.  He was diagnosed with mild 
pulmonary restrictive disease.  

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held, in Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004), that the correct standard for 
rebutting the presumption of soundness under 38 U.S.C.A. 
§ 1111 (West 2002) requires that VA shows by clear and 
unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service.  See also 
VAOPGCPREC 3-2003.  

On remand, after receipt of any available medical records, 
the veteran should be scheduled for a VA examination, by the 
appropriate specialist to ascertain the nature, extent, and 
etiology of any respiratory disorder, asbestosis, spots on 
the lungs and bronchitis.  The examiners should indicate 
whether any respiratory disorders found existed prior to 
service or was incurred during active service.  If the 
examiner finds that the veteran's disorders pre-existed 
service, the examiner should also indicate whether his 
condition was aggravated by military service.  See Wagner, 
supra; VAOPGCPREC 3-2003; see also 38 C.F.R. § 3.306.  
Further, if aggravation of any respiratory disorders is 
found, the examiner should opine as to whether the increase 
in disability is due to the natural progress of the disease.  
See 38 C.F.R. § 3.306 (2007).

Regarding the assistance in obtaining medical records and 
providing VA medical examinations, the Board reminds the 
veteran that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request from the 
National Personnel Records Center 
(NPRC), Department of the U.S. Air 
Force, and any unit with which the 
veteran was affiliated, for the 
veteran's complete service medical 
records for his active duty service 
from February 14, 1949 to June 3, 1949.

If the service medical records are 
unavailable, the AOJ should use 
alternative sources to obtain such 
records, including methods of 
reconstruction of service records used 
in fire-related cases and 
reconstruction from unit morning 
reports, training records, and unit 
histories.  If necessary, the AOJ 
should consider special follow-up by 
its military records specialist and/or 
referral of the case for a formal 
finding on the unavailability of the 
service medical records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 
Part III, chapter 4, pares. 4.28 and 
4.29.

2.  Further, the AOJ should ask the 
veteran to identify all health care 
providers that have treated him for a 
respiratory disorder, especially if the 
veteran was treated prior to active 
duty service in the military.  The AOJ 
should attempt to obtain records from 
each health care provider he identifies 
that might have available records, if 
not already in the claims file.  If 
records are unavailable, please have 
the health care provider so indicate.

3.  After completion of the above, the 
veteran should be scheduled for a VA 
respiratory examination, by the 
appropriate specialist, regarding the 
veteran's claimed respiratory disorders, 
including asbestosis, spot on the lungs 
and bronchitis.  The examiner should 
ascertain the nature, extent, and 
etiology of any respiratory disabilities.  
The claims file must be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  The examiner 
should perform any pulmonary tests and X-
rays deemed necessary for an accurate 
assessment.  The examination report 
should include a detailed account of all 
pathology found to be present.  After 
asking the veteran about the history of 
his disorders and reviewing the claims 
file, the examiner should offer opinions 
as to whether any respiratory disorder is 
at least as likely as not (50 percent or 
more probability) (1) pre-existed active 
service, (2) began during, or was 
aggravated as the result of active 
service, (3) is due to the natural 
progress of the disease, or (4) is due to 
his post-service employment as an 
electrician.  

If the etiology of the diagnosed 
disorder(s) is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  

The rationale for any opinions and all 
clinical findings should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner should state the 
reasons why.

4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for service connection for a 
respiratory disorder, claimed as 
asbestosis, spot on the lungs and 
bronchitis.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case, which 
discusses the ramifications of the 
holding in Wagner, supra, and aggravation 
of a preservice disability under 
38 C.F.R. § 3.306 (2007), and be afforded 
an opportunity to respond before the case 
is returned to the Board for further 
review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)







 Department of Veterans Affairs


